Citation Nr: 9912211	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-38 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for parathyroid adenoma.

ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1952 to May 1956.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 1995 and later RO rating decisions that denied 
service connection for parathyroid adenoma.  In December 
1997, the Board remanded the case to the RO for additional 
development.  The file was returned to the Board in 1999.



FINDINGS OF FACT

1.  There is no evidence of exposure to radiation in service.

2.  The veteran has not submitted competent (medical) 
evidence linking his parathyroid adenoma, first found long 
after service, to an incident of service, including exposure 
to ionizing radiation, exposure to DDT (a pesticide compound) 
or cigarette smoking.


CONCLUSION OF LAW

The claim for service connection for parathyroid adenoma is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may be granted for a disease based on 
exposure to ionizing radiation when there is medical evidence 
linking it to such incident.  Combee v. Brown, 34 F. 3d 1039 
(Fed. Cir. 1994).  In the absence of competent medical 
evidence linking a disability to service, diseases specific 
to radiation-exposed veterans, such as various forms of 
cancers, listed under 38 C.F.R. § 3.309(d) (1998) will be 
presumed to have been incurred in active service if the 
veteran participated in a "radiation risk activity" such as 
onsite participation in an atmospheric nuclear test.  
38 C.F.R. § 3.309(d)(3)(ii).  Other "radiogenic" diseases, 
such as any form of cancer, listed under 38 C.F.R. 
§ 3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 
24, 1998) found 5 years or more after service in an ionizing 
radiation exposed veteran may be service-connected if the VA 
Under Secretary for Benefits determines that they are related 
to ionizing radiation exposure while in service or if they 
are otherwise linked medically to ionizing radiation exposure 
while in service.

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
for service connection for parathyroid adenoma; that is, 
evidence that shows that his claim is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must, as a matter of law, be denied, and there is no duty on 
the VA to assist him further in the development of the claim.  
Murphy at 81.  "The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the 
Court")" has also stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or as secondary to a disability 
which has already been service-connected.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  "In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).

The veteran had active service from May 1952 to May 1956.  
Service medical records are not available except for a report 
of the veteran's medical examination for separation from 
service in April 1956.  The report of this examination does 
not show the presence of a malignant tumor.

Service documents and a letter from the Defense Nuclear 
Agency (DNA) dated in April 1998 do not show that the veteran 
was exposed to ionizing radiation while in service.  The DNA 
letter notes that with the exception of Project Trinity, 
conducted at Alamogordo, New Mexico, from July 16 to August 
6, 1945, all continental atmospheric nuclear testing was 
conducted at the Nevada Test Site (NTS).  The DNA letter 
notes that it was possible that the veteran could have 
participated in a simulated nuclear test exercise at White 
Sands while in New Mexico, but in this type of simulation, 
all aspects of the exercise (clothing worn, film badges, 
special missions, etc.) were the same as at an actual 
detonation, but the detonation was non-nuclear and there 
would have been no potential for exposure to radiation.  
Operation TUMBLER-SNAPPER (April 1 through June 20) was the 
only test series conducted at the NTS during 1952.  It was 
noted that Air Force records revealed that on August 13, 
1952, the veteran was reassigned from the 3650th Air Force 
Indoctrination Wing, Sampson Air Force Base, New York, and 
joined Headquarters, 6540th Missile Test Group, Holloman Air 
Force Base, New Mexico.  This assignment was after the end of 
the TUMBLER-SNAPPER operational period.  No information was 
located documenting the veteran's activity in conjunction 
with a U.S. atmospheric nuclear test.  After a careful search 
of available dosimetry information, the DNA found no record 
of radiation exposure for the veteran.

Post-service medical records do not show the presence of 
parathyroid adenoma until around 1985, many years after 
service.  A summary of the veteran's private hospitalization 
in November 1993 notes the presence of papillary carcinoma.  
The post-service medical records do not link the veteran's 
parathyroid adenoma or papillary carcinoma to an incident of 
service, including exposure to ionizing radiation, exposure 
to DDT or cigarette smoking.

Statements from the veteran are to the effect that his 
parathyroid adenoma is due to exposure to ionizing radiation 
in service, exposure to DDT in service or cigarette smoking 
in service, but this lay evidence is not sufficient to 
support a claim for service connection of a disability based 
on medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Various literature has been submitted regarding the 
effects of exposure to ionizing radiation and exposure to DDT 
and subsequent development of cancer, but this evidence does 
not specifically link the veteran's parathyroid adenoma to 
such exposure.

In this case, there is no competent (medical) evidence 
linking the veteran's parathyroid adenoma, found long after 
service, to an incident of service, including exposure to 
ionizing radiation, exposure to DDT or cigarette smoking.  
Nor do the medical records demonstrate the presence of a 
disease specific to radiation-exposed veterans that may be 
granted service connection on a presumptive basis under the 
provisions of 38 C.F.R. § 3.309(d).  While the evidence does 
show the presence of a radiogenic disease found at 38 C.F.R. 
§ 3.311(b)(2) that may be granted service connection based on 
exposure to ionizing radiation in service, the evidence does 
not show that the veteran was exposed to ionizing radiation 
while in service.

Since there is no evidence showing the veteran's exposure to 
ionizing radiation while in service and there is no competent 
(medical) evidence linking the veteran's parathyroid adenoma, 
found many years after service, to an incident of service, 
including exposure to ionizing radiation, exposure to DDT or 
cigarette smoking, the claim for service connection for 
parathyroid adenoma is not plausible, and it is denied as not 
well grounded.

The Board notes that the RO denied the claim for service 
connection for parathyroid adenoma on the merits and finds no 
prejudice to the veteran in appellate denial of the claim as 
not well grounded.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The veteran is advised that he may reopen the claim for 
service connection for parathyroid adenoma at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report with an opinion linking this condition to an 
incident of service.  Robinette v. Brown, 8 Vet. App. 69 
(1995).




ORDER

The claim for service connection for parathyroid adenoma is 
denied as not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

